Citation Nr: 1730944	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-24 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pes planus.

(The issues of entitlement to service connection for a low back disability, a bilateral hip disability, including secondary to low back disability; and a neurological disorder, to include radiculopathy, of the hands and feet, to include secondary to a low back disability are addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Y.G.


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A March 2015 videoconference hearing was held before the undersigned.  The case was remanded in September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board remanded the case for a VA podiatric examination and readjudication.  In April 2016, the Appeals Management Center (AMC) issued a supplemental statement of the case that referenced a "podiatric" examination, but did not adjudicate the issue of entitlement to service connection for pes planus.  Under these circumstances, a remand is necessary so that a supplemental statement of the case can be furnished on this issue.
 
Further, the November 2015 VA examination does not substantially comply with the Board's September 2015 remand directives because that examination was not conducted by a podiatrist as directed.  Indeed, research suggests that the examiner was an internist.  Additionally, the November 2015 examiner failed to address whether bilateral pes planus clearly and unmistakably pre-existed the Veteran's entrance into active duty service.  Finally, the examiner failed to support the opinions offered with a well-reasoned rationale.  Hence, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain the Veteran's most recent VA treatment records, and associate them with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA podiatric examination with a podiatrist. 
 
Following the examination, the podiatrist must provide an opinion addressing the following:
 
(i)  Whether bilateral pes planus clearly and unmistakably pre-existed the Veteran's entrance into active duty service.  If so, was pes planus aggravated beyond its natural progression due to the Veteran's active duty service?
 
(ii)  If bilateral pes planus did NOT clearly and unmistakably pre-exist the Veteran's active duty service, then is it at least as likely as not that bilateral pes planus is due to service?
 
3.  The examiner must be provided access to the Veteran's claims folder, VBMS file, and Virtual VA file, and all records must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.
 
A complete well-reasoned rationale must accompany any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the statement of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiners do not have the needed knowledge or training. 
 
4.  After the development requested has been completed, the RO must review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 
 
5.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction he should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

